Citation Nr: 1001783	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  05-10 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a right knee 
disorder, and if so whether the reopened claim should be 
granted.

2.  Entitlement to an evaluation in excess of 20 percent for 
lumbar spondylosis with degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1993 to July 
2001.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia that continued a 20 percent evaluation for 
the service-connected low back disability, diagnosed as 
lumbar spondylosis with degenerative disc disease.

Also on appeal is a September 2006 RO rating decision that 
denied service connection for a right knee disorder.  As 
noted in the Remand section below, the RO previously denied 
service connection for a right knee disorder by an unappealed 
rating decision in April 2004.  Before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim.  See Elkins v. West, 12 
Vet. App. 209, 218-19 (1999).  The Board has accordingly 
characterized the claim as shown on the title page.

Although the Veteran also perfected appeals with respect to 
the issues of entitlement to service connection for an 
anxiety disorder and gastroesophageal reflux disease, those 
matters were resolved by December 2006 and May 2009 rating 
decisions granting service connection for the claimed 
disabilities.

The issue of whether new and material evidence has been 
presented to reopen a claim for service connection for a 
right knee disorder is addressed in the Remand that follows 
the Order section of this decision.




FINDING OF FACT

The Veteran's lumbar spine disability has been manifested by 
moderate limitation of motion without incapacitating episodes 
due to intervertebral disc syndrome; forward flexion of the 
thoracolumbar spine has not been limited to 30 degrees or 
less and the spine is not ankylosed.


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for lumbar 
spondylosis with degenerative disc disease are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5287, 5290 (2003); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5242 and 5243 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts entitlement to an increased rating for 
the service-connected lumbar spine disability.  The Board 
will initially discuss certain preliminary matters and will 
then address the pertinent law and regulations and their 
application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that or "immediately after" VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

In the case at hand, RO sent the Veteran a letter in August 
2003 advising the veteran of the elements required to support 
a claim for increased evaluation for a service-connected 
disability and of the respective duties of VA and the 
claimant in obtaining supporting evidence.  Although the 
Veteran was not provided notice with respect to the 
effective-date element of the claim until January 2008, after 
the initial adjudication of the claim, the Board finds that 
there is no prejudice to him in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  In this regard, the Board notes that following 
the provision of the required notice and the completion of 
all indicated development of the record, the RO readjudicated 
the Veteran's claim.  There is no indication in the record or 
reason to believe that the ultimate decision of the RO on the 
merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim).  

The record also reflects that all pertinent available service 
treatment records (STRs) and all available post-service 
medical evidence identified by the Veteran have been 
obtained.  In addition, the Veteran was afforded appropriate 
VA examinations, the most recent in August 2008.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.

The Board accordingly finds that any procedural errors on the 
originating agency's part were insignificant and non-
prejudicial.  Accordingly, the Board will address the merits 
of the Veteran's claim.

Legal Criteria

General 

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 (2009) 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2009).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Rating Criteria

During the pendency of this claim, the criteria for 
evaluating disabilities of the spine were revised.  VA's 
General Counsel, in a precedent opinion, has held that when a 
new regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects. VAOPGCPREC 7-2003 (Nov. 19, 2003).  The revised 
criteria may only be applied as of their effective date and, 
before that time, only the former version of the regulation 
may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date.

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome 
(IVDS) is evaluated (preoperatively or postoperatively) 
either on the total duration of incapacitating episodes over 
the past 12 months, or by combining under 38 C.F.R. § 4.26 
(combined rating tables) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, which ever method 
results in the higher evaluation.  A maximum 60 percent 
evaluation is warranted when rating based on incapacitating 
episodes, and such is assigned when there are incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to IVDS that requires bed 
rest prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurological manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note 2 provides that when evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
pertaining to limitation of motion of the lumbar spine, a 
rating of 10 percent was warranted for slight limitation of 
motion.  A rating of 20 percent was warranted for moderate 
limitation of motion.  A rating of 40 percent was warranted 
for severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).

Alternatively, under the criteria in effect prior to 
September 26, 2003, pertaining to lumbosacral strain, a 
rating of 10 percent was warranted with characteristic pain 
on motion.  A rating of 20 percent was warranted with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral in standing position.  A rating of 40 
percent was warranted for severe disability with listing of 
the entire spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with  osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Under the criteria effective from September 26, 2003, 
lumbosacral spine disorders are to be evaluated under the 
general rating formula for rating diseases and injuries of 
the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 through 5242 (2009).  IVDS will be evaluated under 
the general formula for rating diseases and injuries of the 
spine or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes (outlined above), 
whichever method results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2009).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A rating of 10 percent is 
warranted if forward flexion of the thoracolumbar spine is 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent rating is warranted if forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees, or 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation is warranted if forward flexion of the 
thoracolumbar spine is to 30 degrees or less or if there is 
favorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating, and unfavorable ankylosis of 
the entire spine warrants a 100 percent rating.

There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, forward flexion of the thoracolumbar 
spine is 0 to 90 degrees, extension is 0 to 30 degrees, left 
and right lateral flexion is 0 to 30 degrees, and left and 
right lateral rotation is 0 to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is to 240 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under the laws administered by VA.  VA shall consider all 
information and medical and lay evidence of record.  Where 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability under 
review.  In this regard the Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The Veteran presented to the VA pain clinic in April-May 2003 
complaining of back pain that had gradually worsened over 
time, associated with shooting pains down the right leg.  He 
reported the pain was worse in the morning and decreased 
during the day, although some physical activities at work 
increased the pain.  The Veteran denied problems with his 
bowel or bladder.  On physical examination the Veteran walked 
with a normal gait and no assistive devices, but he reported 
pain with all trunk movements.  There was some tenderness 
over the paraspinal muscles on the right side.  Straight-leg 
raising (SLR) was negative in the sitting position; deep 
tendon reflexes (DTRs) at the knees and ankles were 2+.  
Sensation to pinprick was intact.  The Veteran was able to 
walk on toes and on heels, and muscle strength in the lower 
extremities was 5/5.  The examiner noted that computed 
tomography (CT) scan of the lower back had shown mild spinal 
stenosis at the level L3-4, and some changes at L4-5 and L5-
S1 secondary to disc material.  The physician stated the CT 
was inclusive in showing disc bulge versus disc herniation, 
and recommended referral for magnetic resonance imaging 
(MRI).

The Veteran had a VA MRI of the spine in June 2003.  It 
disclosed a diffuse bulging disc at L4/5 contributing to mild 
bilateral foraminal stenosis and mild central stenosis.  At 
L5-S1 a mild diffuse disc bulge was seen with superimposed 
small-disc protrusion centrally and mild bilateral facet 
degenerative changes that contributed to mild right-sided and 
more mild-to-moderate left-sided foraminal stenosis and mild 
central stenosis.
 
The Board finds at this point that the evidence above, 
relating to symptoms and impairment prior to September 26, 
2003, does not show entitlement to a rating higher than 20 
percent under the criteria then in effect.  Under the rating 
criteria in effect prior to September 26, 2003, a higher 
rating of 40 percent under Diagnostic Code 5292 requires 
severe limitation of motion of the lumbar spine, while a 
higher rating of 40 percent under Diagnostic Code 5295 
requires severe lumbosacral strain with listing of the entire 
body to the opposite side and other specific symptoms not 
shown on examination.  None of these criteria are met or more 
nearly approximated during the period in question.  Finally, 
there is no evidence of incapacitating episodes or separately 
ratable neurologic impairment.

The Board now turns its attention to the period beginning 
September 26, 2003.

A VA treatment note, dated in October 2003, states back pain 
was not a current major concern to the Veteran since he had 
been referred to a neurosurgeon for treatment.

The Veteran was scheduled for VA-contracted examination of 
the spine in May 2004, but he failed to report for the 
examination.  The RO thereupon issued the rating decision on 
appeal in September 2004 denying an increased rating.  See 38 
C.F.R. § 3.655(b), stating that when a claimant fails without 
good cause to report for an examination scheduled in 
conjunction with a claim for increase the claim shall be 
denied. 

The Veteran reported in his Notice of Disagreement (NOD), 
received in October 2004, that he had missed the scheduled VA 
examination because he was out of town, and that he had 
attempted to coordinate with the RO and with the VA Medical 
Center for rescheduling the examination.  He stated he was 
willing to report for examination.

A VA X-ray examination of the lumbosacral spine in July 2005 
showed an mild dextroscoliosis but was otherwise negative.

The Veteran was afforded a VA-contracted medical examination 
in October 2005 during which he reported a history of 
constant, localized low back pain for the past 9 years of 
7/10 severity.  Pain could be elicited by physical activity 
and stress and could be alleviated by rest and medication.  
The Veteran denied incapacitation although he had lost time 
from work 3 times per month.  The functional impairment 
associated with the disability was difficulty engaging in 
strenuous physical activity.  

On physical examination the Veteran's posture and gait were 
normal, and he ambulated without assistive devices.  There 
were no complaints of radiating pain on movement of the 
thoracolumbar spine, and muscle spasm was absent.  There was 
tenderness of the L3 to L5 spinous processes.  Straight leg 
raising (SLR) was negative bilaterally.  The spine was not 
ankylosed.  Flexion was to 90 degrees, and combined range of 
motion was 240 degrees.  Joint function was not additionally 
limited by pain, fatigue, weakness, lack of endurance or 
incoordination after repetitive use.  There were no signs of 
IVDS with chronic and permanent nerve root involvement.  
Neurological examination of the lower extremities showed 
motor and sensory functions within normal limits, and knee 
and ankle jerks 2+ bilaterally.  The examiner stated there 
was no change to the previous diagnosis of lumbar spondylosis 
with degenerative disc disease (DDD). 

The Veteran had a VA clinical evaluation of the back in 
November 2006 during which he complained of constant back 
pain that intensified after walking for 20 minutes; he also 
reported some throbbing and shooting pain to the right 
buttock.  Heavy lifting exacerbated the pain.  An X-ray 
examination of the back was normal.  On examination the 
Veteran walked with a normal gait.  He reported pain in all 
directions but less noticeable on forward flexion.  There was 
no tenderness found on examination.

The Veteran presented to the VA outpatient clinic in March 
2007 complaining of a backache of 3 weeks' duration.  He 
stated the back pain started spontaneously and was worse at 
night, disturbing his sleep.  On neurological examination, 
motor strength was 5/5 bilaterally and sensation was intact 
bilaterally.  SLR was positive at 60 degrees bilaterally.  
The Veteran's gait was normal.  The back had parasacral 
discomfort and mild tenderness.  The clinical impression was 
backache, treated with ibuprofen.

The Veteran presented to the VA outpatient clinic in December 
2007 complaining of increased low back pain uncontrolled by 
his current medications.  He denied recent strenuous lifting 
or other trauma.  The clinician observed decreased range of 
motion, right worse than left.  The clinician prescribed 
medication and directed the Veteran to return to clinic in 
one month.

A letter dated in January 2008 from Ms. MW-G, states she had 
known the Veteran for 7 years.  The Veteran regularly took 
days off work during the week due to his back problems.  The 
Veteran also had a hard time playing with his children due to 
his lack of mobility, and while shopping the Veteran had to 
take breaks due to back pain.  Medication provided only 
limited relief.  During the past 6 months the symptoms had 
become worse.

The Veteran underwent a VA neurology consult in July 2008 
consequent to complaint of headaches.  On examination motor 
strength was 5/5 in all groups with normal tone and bulk, no 
atrophy or fasciculations, and no tremors.  Sensation was 
intact to pinprick, light touch, temperature and vibration.  
DTRs were 2+/4+ in all joints tested; toes were downgoing 
(Babinski absent).  The neurologist's impression in relevant 
part was chronic low back pain.

The Veteran had a VA-contracted examination of the spine in 
August 2008 during which he reported a 12-year history of low 
back symptoms.  Current symptoms included intermittent 
stiffness and pain.  The pain was located in the lower back, 
occurred on an intermittent basis and did not radiate  to 
other anatomical areas.  The Veteran described the pain as 
"aching" and occasionally "sharp" with a severity of 7/10.  
Pain was elicited by physical activity and relieved by rest 
and pain medications.  The Veteran was able to function with 
these measures.  He denied rectal or urinary incontinence.  
There was no physician-recommended incapacitation, other 
types of treatment, history of surgery, functional impairment 
or prosthesis.  

On examination the Veteran's posture and gait were normal.  
The lumbar spine showed no radiation or muscle spasm on 
movement, and there was no palpable tenderness in the 
musculature.  The right sacroiliac joint was tender to 
palpation.  SLR was negative bilaterally.  There was no 
ankylosis or deformity.  Forward flexion was to 90 degrees, 
and combined range of motion was 240 degrees.  There was no 
pain on motion, and repetitive motion resulted in no 
additional limitation of function due to pain, fatigue, 
weakness, lack of endurance or incoordination.  Examination 
of the entire cervical, thoracic and lumbar spine revealed a 
normal head position, symmetry in appearance and motion and 
normal curvature without sign of scoliosis, abnormal lordosis 
or kyphosis.  There was no evidence of IVDS or specific 
spinal nerve root involvement.  Neurological examination was 
grossly normal.  The examiner stated there was no change in 
the previous diagnosis of lumbar spondylosis with DDD, and 
stated the disability mildly affected the Veteran's ability 
to perform the usual occupational and daily living 
activities. 

On review of the evidence above relating to symptoms and 
impairment from September 26, 2003, the Board finds the 
General Rating Formula criteria for a rating in excess of 20 
percent are not met.  Schedular rating of 40 percent requires 
forward flexion of the thoracolumbar spine of 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  In this case the Veteran's forward flexion during the 
period in question has been normal at 90 degrees, and there 
is no ankylosis to any degree.  Moreover, there have been no 
incapacitating episodes requiring bed rest prescribed by a 
physician, and the objective medical evidence demonstrates 
that the disability has not been productive of neurological 
impairment in either lower extremity.
 
VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Accordingly, in addition to the medical evidence above the 
Board has carefully considered the lay evidence offered by 
the Veteran in the form of his correspondence to VA and the 
statement submitted by Ms. MW-G.  The Veteran, as a 
layperson, is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
Similarly, Ms. MW-G as a layperson can certainly provide an 
eyewitness account of a veteran's visible symptoms.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, even 
affording both the Veteran and Ms. MW-G full competence and 
credibility, nothing in their correspondence to VA shows the 
Veteran has more closely approximated the criteria for a 
higher evaluation.

At no point during the pendency of the claim have the 
criteria for a rating in excess of 20 percent been met under 
the applicable rating criteria.  Accordingly, "staged 
rating" is not warranted.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The Board has considered whether additional compensation is 
warranted under the DeLuca factors.  However, functional loss 
due to pain or weakness must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  In this case, VA examiners have 
consistently found no additional limitation of function due 
to pain, weakness, fatigability or incoordination even after 
repetitive motion.  The Board concludes that a higher rating 
based on those factors is not warranted.

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(a).  However, the record reflects the Veteran has not 
required frequent hospitalizations for disability and the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of that contemplated by 
schedular criteria.  Accordingly, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.  

Accordingly, the claim must be denied.  In so concluding, the 
Board has considered the benefit-of-the-doubt rule, but has 
determined that it is not applicable to this claim because 
the preponderance of the evidence is against the claim.


ORDER

An evaluation in excess of 20 percent for lumbar spondylosis 
with degenerative disc disease is denied.


REMAND

The Board has determined that further development is required 
before the Board decides the Veteran's right knee claim.

The RO denied service connection for popliteal cyst and 
tenosynovitis of the right knee by an unappealed rating 
decision in April 2004.  Thereafter, the Veteran submitted 
the instant new claim for service connection for a right knee 
disorder in March 2006, which the RO denied in the September 
2006 rating decision on appeal.  In adjudicating the new 
claim the RO did not mention the previously-denied claim or 
make any determination as to whether the claim should be 
reopened.

The Board acknowledges that if the prior final denial and the 
currently claimed disorder involve different diagnostic codes 
they are different claims for the purpose of VA adjudication, 
and a claim for one diagnosed disease or injury cannot be 
prejudiced by a claim for another diagnosed disease or 
injury; rather, the two claims must be considered 
independently.  Boggs v. Peake, No. 2007-7137 (Fed. Cir. Mar. 
26, 2008), citing Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).  However, review of the file does not show the current 
claim involves a different diagnostic code than the 
previously-denied claim, so Boggs does not apply.  

Before the Board can evaluate the merits of a previously 
denied claim, it must first determine whether a claimant has 
submitted new and material evidence with respect to that 
claim. Elkins, 12 Vet. App. 209, 218-19.  Without the 
submission of new and material evidence, the Board does not 
have jurisdiction to review the claim on the merits.  Butler 
v. Brown, 9 Vet. App. 171 (1996); Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996); Rowell v. Principi, 4 Vet. App. 
9, 15 (1993).

As a preliminary matter, the Veteran has not been provided 
with notice of the elements required to reopen a previously-
denied claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To 
avoid prejudice to the Veteran, the originating agency must 
provide the appropriate notice to the Veteran, and also 
adjudicate the question of whether the previously-denied 
claim should be reopened, before the Board decides the issue.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should provide 
notice to the Veteran and his 
representative of the elements and 
evidence required to reopen a previously-
denied claim for service connection, and 
of the respective responsibilities of VA 
and the claimant in obtaining supporting 
evidence.  .  It should afford them an 
appropriate period in which to respond.

2.  The RO or the AMC should also 
undertake appropriate development to 
obtain any pertinent, outstanding 
records.

3.  Then, RO or the AMC should adjudicate 
the question of whether new and material 
evidence has been received to reopen the 
previously-denied claim for service 
connection for a right knee disorder.  If 
the RO or the AMC determines new and 
material evidence has been presented, the 
RO or the AMC should adjudicate the 
merits of the service connection claim on 
a de novo basis.  

4.  If the benefit sought on appeal is 
not granted to the Veteran's 
satisfaction, the RO or the AMC should 
furnish to the Veteran and his 
representative a Supplemental Statement 
of the Case and afford them the requisite 
opportunity to respond before the case is 
returned to the Board for further 
appellate action.

By this remand the Board intimates no opinion as to the final 
outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


